DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “filleted” is indefinite because it is unclear what applicant meant with the recited term in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (5,833,063) in view of Frankeny (US 6,419,082).
Claim 1


Ho further discloses the reserved pad is separately disposed on a connecting portion (311) of neighboring two of the folding layers (see figure 3), and the reserved pad is disposed on one side of the accommodating space after the folding layers are folded (see figure 2).
Claim 3
Ho further discloses the width of the reserved pad is smaller than the width of said each the folding layer (see figure 3).
Claim 4
Ho further discloses neighboring two of the reserved pads are separated from each other with a distance (defined by thickness between folding structures) (see figure 5).
Claim 5
Ho further discloses the reserved pads are disposed at the same sides of the connecting portions of the folding layers (see figure 3).
Claim 7
Ho further discloses neighboring two of the folding layers are integrally formed (see figure 3).
Claim 8
Ho further discloses a plurality of through holes (as defined by 35 and 36) are disposed on each folding layer (defined by layers 31 and 32), and the through holes are rectangular holes which are distributed on each folding layer in a rectangular array (see figure 3).
Claim 9

Claim 13
Ho further discloses a width of each folding layer is greater than or equal to a width of the object (see figure 2).
Claim 14
Ho discloses a cushion structure comprising a cushion pad including a plurality of separated folding structures (30) and a plurality of folding layers (defined by 31-33), wherein one end of one folding layer is connected to one head of another folding layer neighboring to said one of the folding layers (see figure 3), and the folding layers are disposed in an overlapped manner when being folded (see figure 2), wherein an accommodating space (defined by space where disk 20 is placed within the folding layers) is formed between neighboring two of the folding layers, and the accommodating space is configured to accommodate an object; a through holes (35 and 36), disposed on the folding layer and is capable to prevent the object from sticking with the folding layer; and a reserved pad (34), protruding from an edge of the folding layer, wherein two surfaces of the reserved pad are respectively coplanar with two surfaces of said each folding layer (see figure 3).  The cushion structure disclosed by Ho is used to store and protect compact disks within each of the folding structures, wherein the folding structures are enclosed within a binder unit (60) (see figure 5).  Ho does not disclose a single multi-layered folding structure.  Frankeny discloses a cushioned structure including multi-layered folding structure (defined by combination of materials 902 and 916 joined along folded sides 906), each folding structure (902) used for enclosing media (905, 913, 914) and enclosed within a binder unit (defined by covers 904 and 
Claim 15
Ho further discloses the reserved pad is separately disposed on a connecting portion (311) of neighboring two of the folding layers (see figure 3), and the reserved pad is disposed on one side of the accommodating space after the folding layers are folded (see figure 2).
Claim 16
Ho further discloses the width of the reserved pad is smaller than the width of said each the folding layer (see figure 3).
Claim 17
Ho further discloses neighboring two of the reserved pads are separated from each other with a distance (defined by thickness between folding structures) (see figure 5).
Claim 18
Ho further discloses the reserved pads are disposed at the same sides of the connecting portions of the folding layers (see figure 3).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (5,833,063) and Frankeny (US 6,419,082) as applied to claim 1 above, and further in view of Fuerey (2,776,085).
Claims 10 and 11
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (5,833,063) and Frankeny (US 6,419,082) as applied to claim 1 above, and further in view of Sasaki (5,915,548).
Ho does not explicitly disclose the desired material for the folding layers.  However, Sasaki discloses a casing (1) comprising a holder (41) for storing recording mediums, the holder formed from expanded polyethylene (see column 3 lines 29-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the folding layers of Ho using expanded polyethylene as a material since expanded polyethylene is a well-known material used for media holders.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (5,833,063) in view of Frankeny (US 6,419,082) and Weber (4,508,224).
. 
Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736